PER CURIAM
Plaintiff appeals from the trial court’s judgment for defendant on plaintiffs petition for habeas corpus. We reverse and remand.
The issue is whether the Board of Parole and Post-Prison Supervision (Board) retroactively applied the current version of ORS 144.125(3) when it postponed plaintiff’s parole date. If the Board did apply the current version, plaintiff is correct that we would be compelled to reverse. Meadows v. Schiedler, 143 Or App 213, 924 P2d 314 (1996). However, neither the Board’s order nor plaintiffs psychological evaluation appears in the record, making it impossible for us to determine whether the Board retroactively applied ORS 144.125(3) when it postponed plaintiffs parole date. Consequently, we reverse and remand for the trial court to determine whether the Board applied the current version of the statute. Meadows, 143 Or at 221.
Reversed and remanded.